Citation Nr: 0837567	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO. 05-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by joint pain.

2 Entitlement to service connection for a disability 
manifested by muscle pain.

3. Entitlement to service connection for an eye disability, 
claimed as the residuals of a right eye injury and 
conjunctivitis.

4. Entitlement to service connection for a disability 
manifested by sleep disturbance.

5. Entitlement to service connection for a gastrointestinal 
disability.

6. Entitlement to service connection for a disability 
manifested by fatigue.

7. Entitlement to service connection for headaches. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October to December 
1981, and from November 1990 to July 1991.  She also served 
in the National Guard from November 1976 to November 1977, 
and from May 1981 to April 1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Buffalo, New 
York RO.

The issue of entitlement to service connection for 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A disability manifested by joint pain was first manifested 
after service, and there is no competent evidence of record 
that it is related to service or to undiagnosed illness 
associated with her participation in the Persian Gulf War.

2. A disability manifested by muscle pain was first 
manifested after service, and there is no competent evidence 
of record that it is related to service or to undiagnosed 
illness associated with her participation in the Persian Gulf 
War.

3. A chronic acquired eye disability, including the residuals 
of a right eye injury and conjunctivitis, is not currently 
demonstrated.

4. A disability manifested by sleep disturbance is not 
currently demonstrated.

5. A disability manifested by fatigue is not currently 
demonstrated.

6. Headaches are not currently demonstrated. 


CONCLUSIONS OF LAW

1. A disability manifested by joint pain is not the result of 
disease or injury incurred in or aggravated by service, nor 
is it the result of undiagnosed illness. 38 U.S.C.A. §§ 
101(24), 1110, 1117, 1131, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.317 (2008).

2 A disability manifested by muscle pain is not the result of 
disease or injury incurred in or aggravated by service, nor 
is it the result of undiagnosed illness. 38 U.S.C.A. §§ 
101(24), 1110, 1117, 1131, 5103, 5103A; 38 C.F.R. §§ 3.6(a), 
3.159, 3.303, 3.317.

3. The claimed eye disability, including the residuals of a 
right eye injury and conjunctivitis is not the result of 
disease or injury incurred in or aggravated by service, nor 
is it the result of undiagnosed illness. 38 U.S.C.A. §§ 
101(24), 1110, 1117, 1131, 5103, 5103A; 38 C.F.R. §§ 3.6(a), 
3.159, 3.303, 3.317.

4. The claimed disability manifested by a sleep disturbance 
is not the result of disease or injury incurred in or 
aggravated by service nor is it the result of undiagnosed 
illness. 38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5103, 
5103A; 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.317.

5. The claimed disability manifested by fatigue is not the 
result of disease or injury incurred in or aggravated by 
service nor is it the result of undiagnosed illness. 
38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5103, 5103A; 
38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.317.

6. Headaches are not the result of disease or injury incurred 
in or aggravated by service nor are they the result of 
undiagnosed illness. 38 U.S.C.A. §§ 101(24), 1110, 1117, 
1131, 5103, 5103A; 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appellant's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the appellant in the development of 
her claims of entitlement to service connection for 
disabilities manifested by joint pain, muscle pain, sleep 
disturbance, and fatigue; an eye disability, and headaches.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that 
duty.

The RO received the appellant's claims for service connection 
in July 2003, and there is no issue as to providing an 
appropriate application form or completeness of the 
application. Following the receipt of that application, VA 
notified the appellant of the information and evidence 
necessary to substantiate and complete the claim, including 
the evidence to be provided by the appellant, and notice of 
the evidence VA would attempt to obtain. After notice was 
provided to her, she was afforded a meaningful opportunity to 
participate in the adjudication of the claim. She was 
provided the opportunity to present pertinent evidence and 
testimony; however, she declined the opportunity for a 
hearing.  In March 2005, she reported that she had no further 
information or evidence to submit in support of her claims. 
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. Accordingly, the Board will proceed to 
the merits of the appeal.

VA did not notify the appellant of the manner in which it 
determined disability ratings and effective dates, should 
service connection be granted. However, that failure is not 
prejudicial in light of the decision reached below. See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In reviewing the record, the Board notes that this is not the 
appellant's first claim of entitlement to service connection 
for a disability manifested by joint pain and for an eye 
disability. Such claims were previously denied by the RO in 
an unappealed rating decision in August 2001. Such a scenario 
raises inherent questions of finality, and would normally 
require VA to notify the appellant of the information and 
evidence necessary to reopen the claim. 38 U.S.C.A. § 7105 
(West 2002 and Supp. 2007); 38 C.F.R. § 20.1103 (2008). In 
this case, however, the Board finds the current notices 
adequate, as the RO has adjudicated the claims on a de novo 
basis and the appellant has stated that she has not further 
evidence to submit (March 2005). Inasmuch as the Board is 
also reviewing those claims on a de novo basis, any further 
development with respect to the issue of finality would be 
superfluous.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant). Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

The appellant contends that she has disabilities manifested 
by joint pain, muscle pain, sleep disturbance, and fatigue; 
an eye disability, and headaches, primarily as a result 
disease or injury incurred in or aggravated by service. In 
the alternative, she contends that such disabilities are 
associated with an undiagnosed illness due to her 
participation in the Persian Gulf War. Therefore, she 
maintains that service connection is warranted. After 
reviewing the record, however, the Board finds that the 
appellant does not have current disability involving the 
claimed manifestations, or that the claimed manifestations 
are due to known current diagnoses rather than undiagnosed 
illness. Therefore, service connection is denied for 
disabilities manifested by joint pain, muscle pain, sleep 
disturbance, and fatigue; an eye disability, and headaches.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110, 1131. Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing Active Duty for 
Training (ACDUTRA), or from an injury incurred or aggravated 
during inactive duty for training (INACDUTRA). 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a). 

Generally, in order to establish service connection, there 
must be evidence of (1) current disability; (2) disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and the disease or injury in service. 
See Cuevas v. Principi, 3 Vet. App. 542 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

The primary thrust of the appellant's contentions is that her 
various disabilities are evidence of an undiagnosed illness 
associated with her participation in the Persian Gulf War. 

VA may compensate any Persian Gulf War appellant suffering 
from a chronic disability resulting from an undiagnosed 
illness, or combination of undiagnosed illnesses, which 
became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011 following service in the Southwest Asia theater of 
operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317. To qualify, a disability cannot be 
attributed to any known clinical diagnosis, by history, 
physical examination, and laboratory tests.

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(3). 

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c). 

In evaluating the appellant's appeal, the Board will not only 
consider the objective medical evidence but the appellant's 
contentions and lay statements submitted in her behalf. 
However, it must be emphasized that lay persons are only 
qualified to report on matters of which are capable of lay 
observation. They are not qualified to render opinions which 
require specialized education, training, or experience, such 
as the diagnosis or cause of a particular disability. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). Therefore, the appellant's appeal will be 
evaluated with these considerations in mind. 

Disability Manifested by Joint Pain

The appellant's service medical records are completely 
negative for any complaints or clinical findings of 
disability manifested by joint pain. Joint pain, which 
primarily affected the appellant's hands and wrists, was 
first manifested in February 2002. In May 2003, a private 
physician found that the appellant had bilateral wrist and 
hand pain associated with de Quervain's disease. Not only was 
that many years after the appellant's discharge from service, 
there was no competent evidence of record that it was in any 
way related to service. Rather, it was primarily associated 
with trauma sustained while pushing food carts at work. 
Therefore, service connection is not warranted on a direct 
basis. Moreover, because the appellant's joint pain is a 
manifestation of a known clinical diagnosis, i.e., de 
Quervain's disease (tenosynovitis), it cannot be the result 
of an undiagnosed illness associated with her participation 
in the Persian Gulf War. Accordingly, entitlement to service 
connection for disability manifested by joint pain is denied.

Disability Manifested by Muscle Pain

The appellant's service medical records are completely 
negative for disability manifested by joint pain. Such 
disability was not manifested until November 1995, when 
private medical records revealed treatment for lumbar strain 
with tenderness. Since that time, the appellant has 
experienced muscle tenderness and/or spasms in various areas, 
including her low back (June to October 1996), legs (April 
1997 and September 2000), and shoulders (April 1997). Not 
only did those manifestations occur after the appellant's 
discharge from the National Guard, the record negative for a 
nexus between those disabilities and service. Moreover, the 
competent evidence of record suggests that they are isolated 
incidents rather than chronic in nature and that they are 
associated with known causes. For example, in September 1996 
the appellant had mild sacroiliac tenderness associated with 
worker's compensation claim; and in June 1996, her paraspinal 
tenderness was part of a constellation of symptoms associated 
with a larger illness diagnosed as a viral syndrome. Finally, 
there is no competent evidence of record that such 
manifestations are productive of a level of disability of at 
least 10 percent. Therefore, the Board is of the opinion that 
the appellant's various muscle pains cannot meet the criteria 
for service connection either on a direct basis or as an 
undiagnosed illness associated with her participation in the 
Persian Gulf War. Accordingly, entitlement to service 
connection for disability manifested by muscle pain is not 
warranted.

Eye Disability

During the appellant's April 1981 enlistment examination, 
there were no complaints or clinical findings of eye 
disability of any kind. Her bilateral visual acuity was 
20/20, and she did not wear glasses. Although her eyesight 
deteriorated during service to the point where she had to 
wear reading glasses, refractive error is not considered a 
disability for which service connection may be granted. 
38 C.F.R. § 3.303(b).

During an April 1989 periodic examination, the appellant 
reported that she had had pink eye (conjunctivitis) the 
previous year. 

During a November 1990 periodic examination, she reported 
that she had had trouble with an eye infection and was being 
treated by her family doctor. Following a consultation with 
the ophthalmology service, the diagnosis was questionable 
resolved conjunctivitis. However, there was no evidence that 
such disability had been incurred in or as a result of 
service; and there was no evidence of eye disability on 
examination. Indeed, following a consultation with the 
ophthalmology service, the diagnosis was questionable 
resolved conjunctivitis.

In March 1991, during her period of active duty in support of 
Operation Desert Storm/Desert Shield, the appellant sustained 
a superficial abrasion when she was struck in the right eye.  
The diagnosis was superficial abrasion.

In June 1991, she reported the history of being struck in the 
eye.  Although conjunctivitis was reported, there is no 
evidence that it was due to the right eye injury. Not only 
did the conjunctivitis affect both eyes, it was noted that 
she had had conjunctivitis in November 1990. 

Private medical records, dated in April 1992, show that the 
appellant was treated for pink eye, and in October 1992, she 
complained that it felt as if she had a foreign body in her 
eye. Following an examination in October 1992, an 
ophthalmologist recommended lubricants to ease the feelings 
of a foreign body in the eye; however, he found no true 
visual difficulty or objective evidence of an eye disability. 

In September 1995, following her discharge from the National 
Guard, the appellant's employment records show that she 
injured her eye at work. There is no evidence that such 
injury is in any way related to service.

In August 2004, lay statements submitted on the appellant's 
behalf indicated that the appellant continues to have eye 
trouble. However, she has submitted no evidence as to the 
nature and etiology of that disability and has stated that 
she has no further evidence to submit. 

Because the preponderance of the evidence shows that the 
appellant does not currently have chronic eye disability 
within the meaning of the law and regulations granting 
compensation benefits, she cannot meet the criteria for 
service connection on a direct basis or by virtue of her 
participation in the Persian Gulf War. Accordingly, service 
connection is denied. 

Disability Manifested by Sleep Disturbance

The appellant's service medical records are completely 
negative for any complaints or clinical findings of a 
disability manifested by sleep disturbance.

In a lay statement, dated in August 2004, a longtime friend 
of the appellant reported that the appellant's sleep pattern 
was off. However, there is no objective evidence on file to 
support a clinical finding of a sleep impairment, let alone a 
connection to any event in service. For example, in November 
1996, while being treated for depression and anxiety, the 
appellant reported that her sleep was okay. Absent evidence 
of a disability manifested by sleep impairment in-service, or 
competent evidence of a nexus between the currently claimed 
sleep impairment and service, the veteran cannot meet the 
criteria for service connection. Accordingly, service 
connection for a disability manifested by sleep disturbance 
is not warranted, either on a direct basis or as a result of 
the appellant's participation in the Persian Gulf War.

Disability Manifested by Fatigue

The appellant's service medical records are negative for any 
complaints or clinical findings of a disability manifested by 
fatigue. During treatment by a private physician in October 
1992, she complained of extreme fatigue since her return from 
Arabia. In December 1993, that same physician reported that 
the appellant was drowsy due to the medication she was 
taking. 

In February 2000, the appellant complained of fatigue in 
association with a viral syndrome, and in March 2000, the 
physician questioned the possibility of Persian Gulf War 
syndrome. However, he noted that a prior evaluation had been 
unrevealing and concluded that no further workup was 
indicated. In August 2000, during treatment for bowel 
syndrome versus sinusitis, the appellant complained of being 
fatigued and depressed and very unhappy with her job.

Because the appellant does not have evidence of fatigue in-
service, and because the preponderance of the evidence is 
negative for a nexus between the appellant's fatigue and 
service, service connection is not warranted on a direct 
basis. Moreover, the preponderance of the evidence shows that 
the appellant's fatigue attributable to known causes, e.g., a 
viral syndrome, medication, etc.  In addition, she has not 
demonstrated chronic symptomatology for six months or more, 
nor has she demonstrated a disability level of at least 
10 percent due to the claimed fatigue. Therefore, she cannot 
meet the criteria for service connection on the basis of an 
undiagnosed illness associated with her participation in the 
Persian Gulf War.

Headaches

In this case, the appellant complained of headaches in 
November and December 1990, prior to her participation in the 
Persian Gulf War. Generally, such headaches have been part of 
a constellation of symptoms associated with a larger illness, 
such as a viral disorder or sinusitis. Indeed, the 
preponderance of the service medical records are negative for 
any findings of a chronic, primary headache disorder. 
Although the appellant occasionally complained of headaches 
through early 2001, none of the post-service health care 
providers identified a chronic, primary headache disability 
nor did they associate her headaches with any reported 
headaches in service. Moreover, there is no competent 
evidence on file that the veteran currently has chronic 
headaches. As such, service connection for a headache 
disorder is not warranted on a direct basis or as a result of 
undiagnosed illness associated with participation in the 
Persian Gulf War. To that extent, the appeal is also denied. 


ORDER

Entitlement to service connection for a disability manifested 
by joint pain is denied.

Entitlement to service connection for a disability manifested 
by muscle pain is denied.

Entitlement to service connection for an eye disability, 
claimed as the residuals of a right eye injury, including 
conjunctivitis is denied.

Entitlement to service connection for a disability manifested 
by sleep disturbance is denied.

Entitlement to service connection for a disability manifested 
by fatigue is denied.

Entitlement to service connection for headaches is denied.


REMAND

The appellant seeks entitlement to service connection for a 
gastrointestinal disability. Although such a disability was 
noted in and after service, the record is negative for any 
reports of VA examinations to determine if there is a nexus 
between current gastrointestinal disability and her in-
service pathology. Therefore, additional development of that 
issue is warranted.

During a periodic examination in November 1990, it was noted 
that the appellant had been taking medication for an ulcer 
but that the ulcer which was not active at that time. During 
treatment the following month, the diagnoses included acute 
gastroenteritis. 

In April 1993, following a periodic examination, the 
appellant complained of stomach, liver, or intestinal 
trouble, and it was noted that she had a five year history of 
treatment for a peptic ulcer. However, the evidence was 
negative for findings of an ulcer, and negative for any 
evidence of a then current disability.

Private medical records, dated from September 1991 through 
the appellant's discharge from the National Guard in April 
1995, as well as VA and private medical records, dated 
through October 2003, show that the appellant has been 
treated for gastrointestinal disability, diagnosed primarily 
as gastritis and gastroesophageal reflux disease. Despite 
that diagnosis, the appellant has not been examined to 
determine whether there is competent evidence of a nexus 
between any current gastrointestinal disability and that 
identified in service. 

During the pendency of the appeal, but after the case was 
transferred to the Board, the United States Court of 
Veteran's Appeals held that VA's duty to assist the appellant 
in the development of her appeal included notice of the 
manner in which VA assigned disability ratings and effective 
dates if service connection was ultimately granted for a 
particular disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). To date, the appellant has not received such notice.

Because the foregoing discussion suggests that there may be 
outstanding evidence which could support the appellant's 
claims, and because there are outstanding matters involving 
due process, the case is REMANDED for the following actions:

1. Send the appellant a corrective duty 
to assist letter that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
of entitlement to service connection for 
a gastrointestinal disorder.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

2. Request that the appellant provide the 
name and address of all health care 
providers who treated her for 
gastrointestinal disability, including an 
ulcer, since the late-1980's. Then, 
request the appellant's treatment records 
directly from the health care providers 
identified by the appellant. Also request 
that the appellant provide any such 
records she may have in her possession.

Such records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records. 

Any failure to respond or negative 
replies to any request must be noted in 
writing and associated with the claims 
folder. 

If the records identified by the 
appellant are in the possession of an 
individual or entity of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are in the 
possession of an individual or entity not 
associated with the Federal government, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

3. When all indicated record development 
has been completed, schedule the 
appellant for a VA gastroenterology 
examination by a physician to determine 
the nature and etiology of any diagnosed 
gastrointestinal disability. All 
indicated studies and tests must be 
accomplished, and any indicated 
consultations must be scheduled.  The 
claims folder, to include a copy of this 
Remand, must be made available to each 
examiner for review. 

Based upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that a 
current gastrointestinal disability is 
related to service, to include in-service 
pathology. 

The examiner must set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4. When the foregoing actions have been 
completed, undertake any other indicated 
development. Then readjudicate the issue 
of entitlement to service connection for 
a gastrointestinal disability. If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, she and 
her representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The appellant need 
take no action unless she is notified to do so. However, she 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


